PER CURIAM.
In a thorough opinion, the United States District Court for the Northern District of Texas held that the asserted claims of the two patents at issue in this litigation, U.S. Pat. No. 5,809,125 and U.S. Pat. No. 5,812,-650, are anticipated by prior art and therefore are invalid under 35 U.S.C. § 102(b). We affirm for the reasons stated in the district court’s opinion. No purpose would be served by simply retracing the analysis of the district court, which is fully sufficient to resolve this appeal. In light of our disposition of the invalidity claim, we need not address the district court’s ruling on the motion for summary judgment of non-infringement.